Title: To John Adams from Robert Monroe Harrison, 11 January 1800
From: Harrison, Robert Monroe
To: Adams, John


His  Excellency John Adams President of the U States ofAmerica
Newyork Jany. 11 1800

The Humble petition of Robert Harrison
Shewth
That your petitioner having been bread to the sea and a native Citizen of the United States of America recedd a Warrant as a sailing Master; and have since on board the Frigate Constellation fulfilling every particular part of the duty assighned to a sailing Master; untill and accident happened to me that Cap Truxtun thought my discharge as Indespensible Necessary from the Constellation and ordered me to Call on the secretary of the Navy which I have done by writing him Three different Letters but have never been honored with a single line from that Gentleman either to signifie my discharge or to be reinstated me again in the service; the Latter I pray your Excellency to have done for me; and not because I have nothing but my abilities to speak for me and no friends; that I should be intirely neglected and sacrificed for a thing: that Humanity Honour and every thing dictated me to do; and an action that in no way interfered with my publick Character as an officer
Captain Truxtun has discharged me from that ship not knowing my worth for I have sailed but a little time with him not more than a few days but Captain Barrow who has Commanded the ship and who I have indeared myself to by my unwearied an steady attention to the service and am Convinced there never will be an officer on board that ship who will leave the service more beloved than I am both to the officers an ships Company.
and in fact I made miself a perfect slave in the ship doing the duty of other people as well as my own; for there has generally been five or six Liutenants in that ship and seldom more than fuor to do duty and this Last Cruise myself and the first Liutenant a greater part of the time; on such a Cruise as the Last an such weather as the time to try mens abilities; when I recollect how much I have exerted myself in every manner on board that ship not Idly looking on but doing more labour than any man belonging to the Vessel while others have injoyed Themselves Contented below; have had as much thought of them and more than me who did the duty of the ship; there is men that are Liutenants in that same Vessel who upon my sacred honour Can scarce write their names Cannot take the sun for their lifes and what is more never will know for they think they are Lieuts and thats sufficient there is no need to Learn any of the duty attached to there Liutenancy; men who think of nothing but grog
These are things that make me think myself injured but not by your Excellency for I am Convinced you know nothing of it but by those men who Recommended people who were not fit to go before the mast in a merchant men I do not say this to your excellency and wood not say it to their faces and Can bring proof amongst themselves to what I say
I have wrote three Letters to Mr Stoddert where in I have explained the Cause of my discharge from the ship which Letters I wood be happy your excellency to sea; in the first Letter I sent in my Warrant at a time when I was nearly bereft of Reason and amongst a parcel of men who were to giddy for me to adieu with; but after I had got somewhat reconciled in Mind I found that I had did wrong by sending in the Warrant; and that a discharge from Cap. Truxtun were not a discharge from the Navy; but for this mistake I humbly asked your excellencys pardon and as the Last time we were in Newyork with the ship I obtained the secretary of the Navys promise for a Lieutenants Commission and belive that the Commission was made out but this misfortune happening to me in Norfolk prevented me from getting of it; and if I meet with your excellencys most Gracious pardon I hope the Warrant will Make no difference as the Commission is made out; and should you kindly have me reinstated again I pray you to send me on to the North to serve in some of the ships building there as I am well acquainted with a Man awar. That I may be of infinite service Amongst officers who have never been in a Man of War; there are ships building and fitting out for sea any of them I wood be willing to go on board of; but will not name any particular ship or place but Cheerfully go where ever I am ordered and spill the last drop of my blood in my Cuntrys service when ever Called upon if necessary; your petitioner humbly prays that your Excellency will please to have your orders signified to me by Return of post whether I am ever to be so happy as to one more serve my Cuntry or know; Believ me sir that my feeling are such that I have scarce spirits to look out of the House untill I hear from you. But your petitioner will Remain here praying for your excellencys long life and long to preside over a free and Genores people is the fervent wish and prayer of /  Sir your most obedient and /  Humble sert.

Rob Harrison
PS I hope your excellency will excuse this Letter as its wrote by a sailor and Consequently have had not the Opportunity of an education.

